 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7   Attorneys for Defendants Haile, Naidoo, Portugal,
     and Saukhla
 8
     CARTER C. WHITE, CSB # 164149
 9   KING HALL CIVIL RIGHTS CLINIC
     U.C. Davis School of Law
10    One Shields Avenue, Building TB-30
      Davis, CA 95616-8821
11    Telephone: 530.752.5440
      Facsimile: 530.752.5788
12    ccwhite@ucdavis.edu
     Attorneys for Plaintiff Felicia Thompson
13

14                              IN THE UNITED STATES DISTRICT COURT

15                           FOR THE EASTERN DISTRICT OF CALIFORNIA

16                                         SACRAMENTO DIVISION

17

18
     FELICIA THOMPSON,                                        No. 2:18-cv-02422 WBS-KJN
19
                                               Plaintiff, STIPULATED REQUEST FOR LEAVE
20                                                        TO FILE A SECOND AMENDED
                     v.                                   COMPLAINT AND EXTENSION TO
21                                                        FILE RESPONSE TO THE COMPLAINT

22   NARINDER SAUKHLA, et al.,                                Trial Date:   Not yet set
                                                              Action Filed: September 3, 2018
23                                          Defendants.

24

25   ///

26   ///

27   ///

28   ///
                                                          1
     Stipulation to File Second Amended Complaint and for Extension to File Response (2:18-cv-2422 WBS-KJN)
 1         Under Federal Rules of Civil Procedure 6(b)(1)(A) and 15(a)(2) and Local Rule 144(a), the

 2   parties, through their respective counsel of record, stipulate to and request that Defendants be

 3   excused from responding to the first amended complaint (ECF No. 23), permit Plaintiff to file a

 4   second amended complaint, and the Defendants’ response to the second amended complaint be

 5   due fourteen days after its filing. Good cause exists to grant this request because Plaintiff has

 6   identified another heir of decedent Kevin Thompson who is an indispensable party and requires

 7   time to identify and substitute in the “Doe” Defendants.

 8         On December 7, 2018, Plaintiff filed her first amended complaint naming four medical

 9   professionals, three correctional officers, and several unidentified medical and custody staff at the

10   California Medical Facility (CMF). (ECF No. 23.) Plaintiff also omitted several previously

11   named medical professionals, including CMF doctor El-Nokrashy and nurses Joseph and Kim.

12   (Id.) At the time she filed her first amended complaint, Plaintiff was unaware that the decedent

13   had another child, who may have a right to assert a claim for the death of the decedent.

14         Defendants’ response to the amended complaint is due December 21, 2018. Counsel for the

15   CMF Defendants, Diana Esquivel, intended to request an extension to file the response to

16   ascertain whether the CMF officers named in the first amended complaint had been served and

17   whether she would be representing them in this action. She contacted Plaintiff’s attorney, Carter

18   White, to discuss the matter.

19         Counsel met and conferred on December 19, 2018. Based on the recent identification of

20   another potential claimant, Mr. White intends to amend the complaint to add the newly
21   discovered heir as a nominal Defendant. Also, Mr. White needs time identify and substitute the

22   true names of the Doe Defendants. Mr. White and his law students are reviewing the relevant

23   records to determine which individuals need to be identified. However, the law students have

24   started their winter break, and will not be able to complete their review until after the holidays.

25   Ms. Esquivel has agreed to assist Mr. White with identifying the specific individuals once he

26   provides the records with the illegible signatures or names. For these reasons, good cause exists
27   to grant Plaintiff leave to file a second amended complaint.

28
                                                          2
     Stipulation to File Second Amended Complaint and for Extension to File Response (2:18-cv-2422 WBS-KJN)
 1         The parties agree and proposed that Plaintiff file her second amended complaint on or

 2   before January 14, 2019. Defendants’ response to the second amended complaint will be due

 3   fourteen days after the amended pleading is filed as required under Rule 15(a)(3).

 4         IT IS SO STIPULATED.

 5

 6   Dated: December 20, 2018                                 Respectfully submitted,
 7                                                            XAVIER BECERRA
                                                              Attorney General of California
 8                                                            PETER A. MESHOT
                                                              Supervising Deputy Attorney General
 9

10                                                            /s/ Diana Esquivel
11                                                            DIANA ESQUIVEL
                                                              Deputy Attorney General
12                                                            Attorneys for Defendants Haile, Naidoo,
                                                              Portugal, and Saukhla
13

14   Dated: December 20, 2018                                 KING HALL CIVIL RIGHTS CLINIC
15
                                                              /s/ Carter C. White (as authorized 12/19/18)
16
                                                              CARTER C. WHITE
17                                                            Attorney
18                                                            YANA PAVLOVA
                                                              DEVON STEIN
19                                                            Certified Law Students
                                                              Attorneys for Plaintiff Felicia Thompson
20
21   SA2018302831
     33708473.docx
22

23

24

25

26
27

28
                                                          3
     Stipulation to File Second Amended Complaint and for Extension to File Response (2:18-cv-2422 WBS-KJN)
 1                                                    ORDER

 2         Good cause appearing, the parties’ stipulated request is GRANTED.

 3         Defendants need not file a response to the first amended complaint, filed on December 7,

 4   2018. (ECF No. 23.) Plaintiff shall file the second amended complaint on or before January 14,

 5   2019. Defendants’ response to the second amended complaint shall be due fourteen days after the

 6   filing of the second amended complaint as required under Federal Rule of Civil Procedure

 7   15(a)(3).

 8         IT IS SO ORDERED.

 9

10   Dated: December 20, 2018

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
     Stipulation to File Second Amended Complaint and for Extension to File Response (2:18-cv-2422 WBS-KJN)
